DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

2.	Claims 1-2, 4-5, 11-14, 20 and 24-25 have been amended as requested in the amendment filed June 2, 2021. Following the amendment, claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are pending in the present application.

3.	Claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 06/02/2021, 06/09/2021, 09/01/2021 and 02/11/2022 have been considered and the references therein are of record.

Withdrawn Claim Rejections
5.	The rejection of claims 11, 13, 15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Wall et al. (2010), as set forth at section 10 of the 03/03/2021 Office action, is withdrawn in view of applicant’s claim amendments. In particular, Wall does not teach a chimeric antibody as now required by claim 11.



7.	The rejection of claims 20-21, 23-24, 26 and 28 under 35 U.S.C. 103 as being obvious over Wall et al. (2010) in view of Solomon et al. (2003), as set forth at section 14 of the 03/03/2021 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the prior art references do not teach or suggest detecting labeled antibody bound to amyloid deposits in the heart as now required by claim 20.

8.	The rejection of claims 20-21, 23-29, 31 and 33 under 35 U.S.C. 103 as being obvious over Wall et al. (2010) in view of Solomon et al. (2003) and Comoglio et al. (US2009/0297439), as set forth at section 15 of the 03/03/2021 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the prior art references do not teach or suggest detecting labeled antibody bound to amyloid deposits in the heart as now required by claim 20 and claims dependent therefrom. Further, this rejection of claims 31 and 33 is withdrawn as it is now redundant.

9.	The provisional rejections under the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending Application No. 16/021,168, as discussed at sections 19-21 of the previous office action, are withdrawn in view of the fact that a Notice of Allowance has been issued in the ‘168 application (mailed on 02/16/2022), and the claims in the co-pending application that were in conflict with the instant application have been canceled.

Priority
10.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/021,168, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As amended, the claims now recite that “the detectable label is present at least at 7 days post administration” (claims 1, 11) or “is present at 14 days post administration” (claims 4, 13, 24). These limitations are not found in the ‘168 application. The ‘168 also does not provide adequate support for a detection method that is positron emission spectroscopy (PET), as in claims 3 and 23, or that the detectable label is 89Zr, as in claims 5, 14 and 25).  
Accordingly, for purpose of applying prior art, all claims have been accorded the effective filing date of 10/31/2018 because they are either one of the base claims noted above, or they depend directly or indirectly from one of these claims, and thus also contain the unsupported limitations.
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that the claim limitation in question is described as required by 35 U.S.C. 112, first paragraph, in the relevant application.  This could be accomplished, for example, by pointing out the page and line numbers where the limitations appear. 

Maintained and New Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-9, 20-21 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vivo method of detecting the presence, location and/or quantity of non-cardiac amyloid light chain (AL) deposits in a patient suspected of having AL amyloidosis comprising administering a detectably labeled antibody as recited in claims 1 or 20, does not reasonably provide enablement for an in vivo method of detecting any type of amyloid deposits in the heart of a patient as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The rejection is maintained for reasons of record and is further applied to amended claims 20-21 and 23-29.
	The basis of this rejection with respect to the non-enablement of the detection of amyloid deposits in the heart of a patient has been set forth previously (see section 18 of the 03/03/2021 Office action) and therefore will not be fully reiterated here. Furthermore, it is noted that the scope of the presently claimed invention of claim 1 and amended claim 20, and claims dependent therefrom, encompasses the detection of any type of amyloid deposit within the heart of a patient having any type of amyloidogenic disease or disorder, whereas at best the presently claimed chimeric 11-1F4 antibody would only be expected to detect AL amyloid deposits (immunoglobulin light chains as components of amyloid fibrils) in patients having primary (AL) amyloidosis.
	For example, the prior art teaches that the 11-1F4 mAb does not bind transthyretin (ATTR) or serum amyloid protein A (AA) in vivo without the help of a pre-2-microglobulin (A2M) (see Table 1 of Wall et al. US 2017/0281807; and Table 1 of Lavatelli et al. (2014) Clin Chem Lab Med, 52(11):1517-1531, listed on 02/11/2022 IDS). 
	Furthermore, the prior art recognizes that the only syndromes associated with AL deposits in the heart are AL amyloidosis, and possibly multiple myeloma. Again see Table 1 of each of the Wall et al. and Lavatelli et al. references cited above. Lavatelli teaches that:
Light chain (AL) amyloidosis is the most common acquired systemic form (incidence approximately 10 patients per million/year)[citations omitted]. In this disease, amyloid deposition is widespread and virtually every organ, except the central nervous system, can be targeted. AL is a complication of 15% of multiple myeloma cases, but in the majority of patients it is caused by a small, usually indolent, plasma cell clone [citations omitted], which synthesizes an unstable, misfolding-prone light chain. The clinical presentation of AL amyloidosis is protean; however, the presence and severity of heart involvement (affected in more than 70% of patients) are the major prognostic determinants [citations omitted].
Accordingly, the predictability of using chimeric 11-1F4 mAb to detect amyloids other than AL in vivo would be quite low. Undue experimentation would be required to use the 11-1F4 mAb, or chimeric versions thereof, in a method of detecting any form of amyloid deposit within any patient having amyloid deposits in the heart as broadly claimed. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In view of the breadth of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of required experimentation, it is the examiner’s position that undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to practice the claimed invention in a manner reasonably correlated with the scope of the claims.  
Response to Arguments
12.	In the response filed June 2, 2021, applicants argue that one of skill in the art would have understood how to detect amyloid deposits in the heart using the recited labeled chimeric antibody. According to applicant, the recited chimeric antibody has been shown to image cardiac-derived amyloid deposits in a mouse model recognized as predicting efficacy in human subjects. Applicant also points to Exhibit A (Fu et al. (Nov. 2018) Blood, 132 (Suppl 1):1003) which also demonstrates imaging of human amyloid tissue in a mouse model with radiolabeled chimeric antibody CAEL-101. The authors of this study state that they anticipate the radiolabeled CAEL-101 antibody “will be successful at visualizing cardiac amyloid deposits in patients.”
13.	Applicant’s arguments have been considered but are not persuasive. Neither the instant application nor the post-filing Fu et al. reference actually demonstrate the detection of amyloid deposits in the heart of a patient as claimed. The subcutaneous amyloidomas in the mice formed by subcutaneously implanting human cardiac amyloid extracts obtained human patients are not the same morphologically as amyloid deposits in the heart of a patient. For example, the endocardial endothelium of the heart is known to act as a kind of blood-heart barrier analogous to the blood-brain barrier (BBB), which restricts the entry of large or hydrophilic molecules into the cerebrospinal fluid (see “Endocardium”, Wikipedia, retrieved from internet 03/12/2022). Given that peripherally 
The predictive statements of the post-filing Fu reference therefore do not evidence enablement of the claimed method in its full scope. As stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”  Accordingly, the rejection is maintained.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 11-18, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 11 recites a composition “for detecting the presence, location, and/or quantity of amyloid deposits in the heart of a subject by administration of the composition to the subject….wherein the detectable label is present at least at 7 days post administration.”	The claim is thus indefinite because it claims both a product by administration of the composition to a subject). The action of administration is not directed to the composition comprising the chimeric antibody, but rather to the action of an individual administering the composition to a subject in order to detect amyloid deposits in the subject. The metes and bounds of the claim therefore cannot be readily determined. See MPEP § 2173.05(p)(II). Dependent claims 12-18 are included in this rejection as they contain all of the limitations of base claim 11 yet nothing in addition that would aid in clarifying the issue.
	
Regarding claims 31 and 33, each of these claims recite a method that comprises the steps of administering the diagnostic composition of claim 11 and “measuring by diagnostic imaging the amount of detectable molecule label from the diagnostic composition in the lymph nodes of the patient”. However, claim 11 recites that the composition is for detecting amyloid deposits in the heart of a subject by administration of the composition to a subject. Therefore, it is unclear whether the method of claims 31 and 33 requires the detection of amyloid deposits in the heart as well as in the lymph nodes of a subject. The metes and bounds of the claims therefore cannot be readily determined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 11-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (WO 2019/006062 A1; filed 06/28/2018 with priority to 06/29/2017)(listed on 02/19/2020 IDS).

Jones et al. teach a pharmaceutical composition comprising a chimeric antibody, wherein the antibody is detectably labeled (see [0012] and [0015]). The chimeric antibody disclosed by Jones is chimeric 11-1F4 antibody, which comprises VK region and VH region sequences identical to the instant sequences of SEQ ID NO: 47 and 48, respectively (see [0028]). Thus, Jones teaches a detectably labeled chimeric antibody identical to the presently recited antibody of claims 11 and 12. Because it is the same antibody, it would inherently have a binding region with the same specificity as an antibody produced by a hybridoma cell line ATCC PTA-105 or PTA125146, as in claims 15 and 17.
Finally, the limitations reciting administration of the antibody to a subject (i.e., wherein the detectable label is present at least at 7 days post administration; wherein the detectable label is present at 14 days post administration) are related to the intended use of the composition and do not impart a structural distinction between the claimed composition and the prior art composition of Jones. 
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
In the instant case, the prior art products are capable of performing the intended use, and thus completely anticipate the claimed products.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) and as evidenced by Merlini (Hematology (2017), 2017(1): 1-12) and Edwards et al. (Presentation, 10 Dec 2017) (all references of record). The rejection is maintained for reasons of record and as discussed below. 
The basis of this rejection has been set forth previously (see section 14 of the previous Office action) and therefore will not be reiterated here. 
Response to Arguments
17.	Applicant argues that claim 20 has been amended to recite detecting amyloid deposits in the heart, and Wall does not teach this. According to applicant, none of the secondary references remedy the critical defect of Wall that is labeled murine antibody was unable to image cardiac-derived amyloid tissue.
18.	Applicant’s arguments have been considered but are not persuasive. Neither of claims 31 or 33 require the detection of labeled antibodies in the heart. Instead, each of the present claims recite measuring detectable label in the lymph nodes, which is taught by Wall. Further, Solomon provides for the chimeric antibody of the present claims, and it would have been obvious to have used a chimeric antibody when the subject is a 

19.	Claims 11-18 is/are rejected under 35 U.S.C. 103 as being obvious over Jones et al. (WO 2019/006062 A1; filed 06/28/2018 with priority to 06/29/2017) in view of Comoglio et al. (US 2009/0297439 A1)(both of record).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The reasons why the teachings of Jones et al. anticipate the invention of present claims 11-12, 15 and 17 are discussed above. In particular, Jones teaches a composition comprising a detectably labeled chimeric antibody that is identical to the presently claimed antibody.  Jones also teaches that the label may be a radiolabel, such as 124I, but that “other sorts of labels can be readily envisioned by one of skill in the art” (see [0015]).  However, Jones does not teach that the detectable label is 89Zr, as in claims 14, 16 and 18.
Comoglio et al. disclose immuno-imaging agents and techniques using labeled antibodies. In particular, Comoglio teaches that PET imaging may be used in conjunction with radiolabeled antibodies to detect disease pathology. The reference discloses that 89Zr and 124I are particularly suitable for PET imaging (see, for example, [0036]-[0037]). Thus, one of skill in the art would have recognized that both 89Zr and 124I are useful, and therefore functionally interchangeable, detectable labels that can be attached to antibodies for performing PET diagnostic techniques.
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted 89Zr for 124I as the detectable label attached to the chimeric 11-1F4 antibody of Jones and thereby arrive at the presently claimed invention. Jones explicitly suggests that other detectable labels may be used, and Comoglio teaches that 89Zr and 124I are functionally equivalent radionuclide labels. Therefore, substitution of 89Zr for 124I would have been obvious and predictable. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable 89Zr for 124I) to yield a predictable outcome.

20.	Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being obvious over Jones et al. (WO 2019/006062 A1; filed 06/28/2018 with priority to 06/29/2017) in view of Wall et al. (Blood, 2010, 116(13):2241-2244) (both of record).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As discussed above, Jones et al. disclose a composition comprising a detectably labeled chimeric 11-1F4 antibody that is identical to the antibody of present claim 11. Jones further teaches a method for detecting amyloid deposition in a patient suspected of having amyloid deposition disease comprising administering a detectably labeled antibody to the patient (see [0015]). Jones also teaches that a therapeutically effective amount of the (non-labeled) chimeric 11-1F4 antibody may be administered to a human subject suffering from amyloidosis (see [0025]), and that the effectiveness of such treatment can be determined by evaluating the change in the amount of deposited amyloid fibrils, such as by radioimmune detection of deposited amyloid deposits using 124I-tagged antibody administered to the patient (see [0026]).  Such teachings teach treatment and evaluating therapy using diagnostic imaging, and are on point to steps (a) and (b) of claims 31 and 33. However, Jones does not specifically teach the detection of the detectable label in the lymph nodes of the patient, wherein the higher the amount of label detected in the lymph nodes, the more effective the treatment.
Wall et al. teach a method that comprises administered 124I-labeled 11-1F4 antibody to a patient having amyloidosis and diagnostically imaging the labeled antibody by PET/CT. Wall teaches that such diagnostically labeled antibody can be imaged in lymph nodes (see abstract and Table 1). Wall also teaches that the patients had several organs affected by amyloid deposition, including heart (see Table 1).
Therefore, it would have been obvious to have used diagnostic imaging to measure the amount of detectably-labeled chimeric antibodies in the lymph nodes of a patient, as taught by Wall, so as to determine therapeutic efficacy of treating the patient 

Note:	The above rejections at sections 18 and 19 under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

21.	Claims 11-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s)(both of record).
Claim interpretation: As discussed above, the limitations reciting administration of the antibody to a subject (i.e., wherein the detectable label is present at least at 7 days post administration; wherein the detectable label is present at 14 days post administration) are related to the intended use of the composition and do not impart a structural distinction between the claimed composition and prior art compositions comprising the detectably labeled antibody.
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Wall et al. teach a composition comprising 11-1F4 monoclonal antibody (mAb) labeled with 124I, as well a method of detecting the presence, location and/or quantity of amyloid deposits in patients having light chain-associated (AL) amyloidosis, comprising administering the composition comprising the labeled 124I-mAb-11-1F4 to the patients (see abstract at paragraph spanning pp. 2241-2242). The teachings of Wall therefore address limitations of present claims 15 and 17 (reciting that the antibody has a binding region with the same specificity as an antibody produced by hybridoma cell line deposited as ATCC accession number PTA-105 or PTA125146). Note that as per applicants’ remarks filed on 11/09/2020, the 11-1F4 antibody is produced by the hybridoma deposited as PTA-105, and the antibody produced by the cell line deposited as PTA-125146 is the chimeric version of the 11-1F4 antibody. These antibodies would be expected to have the same specificity for fibrillar amyloid given that they have the same variable domain regions. Accordingly, the 11-1F4 mAb of Wall would be expected to inherently comprise the CDR sequences of claim 11.
Wall also suggests the use of the chimeric form of the 11-1F4 antibody (see abstract). However, Wall does to actually teach a detectably-labeled chimeric antibody as in claims 11 and 12. 
Solomon et al. teach a therapeutic method that comprises the repeated administration of chimeric 11-1F4 (c11-1F4) mAb to an AL amyloidoma animal model (see printed p. 11 and Fig. 7 on printed p. 13).  Solomon teaches that to facilitate translation of experimental findings using the murine 11-1F4 mAb into clinical practice, the m11-1F4 mAb was chimerized (see printed p. 2). As evidenced by the Edwards reference (of record) and applicant’s response filed 11/06/2020, the chimeric 11-1F4 
Therefore, it would have been obvious to have detectably labeled the chimeric 11-1F4 antibody of Solomon for use in diagnostic imaging, as taught by Wall, and thereby arrive at the presently claimed invention. The attachment of detectable labels to diagnostic molecules such as antibodies is routine and conventional (see, for example, paragraphs [0048]-[0049] of the instant specification), and therefore it would have been obvious and predictable to have made and used a detectably-labeled chimeric 11-1F4 antibody. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known techniques to yield a predictable outcome.

22.	Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) as applied to claims 11-13, 15 and 17 above, and further in view of Comoglio et al. (US 2009/0297439 A1).
	The reasons why the combination of Wall and Solomon render obvious the invention of claims 11-13, 15 and 17 is discussed above. In particular, the combined teachings of Wall and Solomon provide for a 124I- labeled chimeric 11-1F4 antibody to be used as an imaging agent to detect amyloid plaques with PET/CT imaging (see abstract and p. 2242, left col. 1st full paragraph). However, the references do not teach that the detectable label is 89Zr, as required by the invention of claims 14, 16 and 18.
Comoglio et al. disclose immuno-imaging agents and techniques using labeled antibodies. In particular, Comoglio teaches that PET imaging may be used in conjunction with radiolabeled antibodies to detect disease pathology. The reference discloses that 89Zr and 124I are particularly suitable for PET imaging (see, for example, [0036]-[0037]). Thus, one of skill in the art would have recognized that both 89Zr and 124I are useful, and therefore interchangeable, detectable labels that can be attached to antibodies for performing PET diagnostic techniques.
89Zr for 124I as the detectable label attached to the chimeric 11-1F4 antibody of Solomon and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the simple substitution of one known functionally equivalent element for another (i.e., 89Zr for 124I) to yield a predictable outcome.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23.	Claims 11-13, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 16-17 of copending Application No. 16/626,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a composition comprising a chimeric mouse-human antibody that comprises the VK region of SEQ ID NO: 47 and the VH region of SEQ ID NO: 48, wherein the antibody has a detectable label attached thereto, and wherein the antibody may be administered to a patient in order to aid in detecting the presence of amyloid deposits in a patient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

24.	Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 16-17 of copending Application No. 16/626,613 in view of Comoglio et al. (US 2009/0297439 A1).
	The reasons why the claims of the ‘613 application render obvious the invention of present claims 11-13, 15 and 17 is discussed above. The co-pending claims also recite that the detectable label is 124I. The co-pending ‘613 claims do not recite that the detectable label is 89Zr as required by claims 14, 16 and 18. 
	The teachings of Comoglio are discussed above and teach that 89Zr and 124I are functionally equivalent radiolabels that may be linked to antibodies and used in diagnostic imaging procedures.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted 89Zr for 124I as the detectable label attached to the chimeric 11-1F4 antibody of the copending ‘613 claims and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the simple substitution of one known functionally equivalent element for another (i.e., 89Zr for 124I) to yield a predictable outcome. This is a provisional nonstatutory double patenting rejection.

Conclusion
25.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649